DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 9/14/2021. Claims 1-5, 7-11, 13-17 are pending in the case. Claims 1, 7, and 13 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 11, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matas et al. (US 2016/0018982 A1) in view of  Yeh ( US 2016/0188186 A1 ), Brydon et al. (US 2014/0362118 A1, hereinafter Brydon), and Fan et al. (US 2020/0012650 A1 foreign application Priority date July 3,2018, hereinafter Fan).


displaying a specified interface through a first interface layer, the specified interface comprising multiple information display areas (“In FIG. 4A, the display 312 displays a user interface that includes a plurality of user interface elements, including a plurality of images.  In some embodiments, the plurality of images includes a first section image 401-1 that represents a first section (e.g., a social networking content section in the social network client module 340, which also contains other content sections).  The plurality of images also includes thumbnail images 406-1, 406-2, and 406-3 that correspond to stories in the first section (e.g., comments or postings by users who are connected to a user of the client device 104-1 in a social networking service (so-called "friends" of the user))” paragraph 0083); 
determining, in response to detecting sliding operation in a region within the specified interface, a target information display area corresponding to the first gesture sliding operation based on a trajectory of the sliding operation (“FIG. 4C illustrates that a vertical pan gesture (e.g., an upward pan gesture) is detected initially at a location 407-1 on the touch-sensitive surface that corresponds to the thumbnail image 406-1 (which corresponds to Story 1) on the display 312” paragraph 0089), and displaying a detail interface associated with the target information display area  through a dynamic effect, wherein the dynamic effect comprises gradually expanding an area of the target information display area until the target information display area spreads over the specified interface (“FIG. 4D illustrates that the vertical pan gesture remains in contact with the display 312 and has moved to a location 407-2.  FIG. 4D also illustrates that, in response to the movement of a touch in the vertical pan gesture from the location 407-1 (FIG. 4C) to the location 407-2 (FIG. 4D), one or more thumbnail images are enlarged….FIG. 4E illustrates that in response to a further upward movement of the vertical pan gesture or in response to a release of the vertical pan gesture from the display 312 (e.g., the vertical pan gesture ceases to be detected on the display 312), the thumbnail image 406-1 is further enlarged to become a full-screen-width image 408-1 that corresponds to Story 1…. the full scale image 408-1 includes one or more photos, such as photos 410-1 and 410-2” Matas paragraph 0090-0092).
Matas does not appear to expressly teach wherein a correspondence between different trajectories of sliding operations and the multiple information display areas is pre-stored, and the different trajectories comprise different sliding directions or different sliding paths regardless of position for triggering the sliding operations.
Yeh teaches wherein a correspondence between different trajectories of sliding operations and the multiple information display areas is pre-stored, and the different trajectories comprise different sliding directions or different sliding paths regardless of position for triggering the sliding operations (“when the preset sliding operation is the touch operation sliding on the touch screen 13 from top to bottom, a display location of the preset information interface can be a top area of the touch screen 13, a width of the preset information interface can be 1/2 or 1/4 or the same width of the touch screen 13, and a length of the preset information interface can be 1/2 or 1/4 or the same length of the touch screen 13” Yeh paragraph 0016” Yeh paragraph 0016).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Matas to comprise wherein a correspondence between different trajectories of sliding operations and the multiple information display areas is pre-stored, and the different trajectories comprise different sliding directions or different sliding paths regardless of position for triggering the sliding operations. One would have been motivated to make such a combination to allow a user execute a shortcut function, so as to simplify the user operation and thus improve the efficiency and user convenience.
 Matas and Yeh do not appear to expressly teach displaying a search area through a second interface layer, the second interface layer being located above the first interface layer, the search area being used for triggering an information search function:
displaying a detail interface associated with the target information display area while maintaining a display state of the second interface layer: and
obtaining, response to receiving a search instruction based on the search area, a plurality of search results interface according to information displayed in the first interface layer, sorting the plurality of search results according to a correlation degree between each search result and the information displayed in the first interface layer, and displaying the generating and displaying a search result interface according to sorted order through the second interface layer.
(Brydon [0024] “Graphical user interface 102 further includes a search field 112 and a plurality of icons 114 arranged on top of the wallpaper 110.  The search field 112 can be used to search the computing device 100 and/or the Internet for various files, documents, photos, emails, contacts, or other information”),
displaying a detail interface associated with the target information display area while maintaining a display state of the second interface layer (Brydon Fig. 1 –the opened chat application 116 is displayed while maintaining a display state of the search field 112 and icons 114 interface layer).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Matas and Yeh to comprise such that displaying a search area through a second interface layer, the second interface layer being located above the first interface layer, the search area being used for triggering an information search function: determining, in response to detecting a first gesture operation in the specified interface, a target information display area corresponding to the first gesture operation, and displaying a detail interface associated with the target information display area while maintaining a display state of the second interface layer. One would have been motivated to make such a combination in order to provide a search tool without affecting other display areas of the user interface.
(Fan Fig. 1 user input data 104), a plurality of search results interface according to information displayed in the first interface layer (Fan [0040-0041] “determining the correlation degrees between the search results and the user input data includes: determining a keyword in the user input data firstly, then determining the correlation degrees between the search results... After the search results and the correlation degrees are determined, at block 206, candidate content 114 for the user input data 104 is built based on the search results and the correlation degrees”), sorting the plurality of search results according to a correlation degree between each search result and the information displayed in the first interface layer, and displaying the generating and displaying a search result interface according to sorted order through the second interface layer (Fan [0047-0048] “A predetermined number of search results having higher correlation degrees are selected from the search results 108.  In some embodiments, the predetermined number of search results may be 100 pieces of search results.  In another embodiment, the predetermined number of search results may be any number of search results as needed. In some embodiments, the correlation degrees between the user input data and the search results may be sorted in a descending order”). 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Matas, Yeh and Brydon to comprise obtaining, response to receiving a search instruction based on the search area, a plurality of search results interface according to information displayed in the first interface layer, sorting the plurality of search results according to a 

With regard to claim 2, Matas teaches the method according to claim 1, Matas further teaches wherein the determining, in response to detecting the sliding operation in the region within the specified interface, the target information display area corresponding to the sliding operation, and displaying the detail interface associated with the target information display area, comprises:
displaying a first detail interface associated with the first information display area, a number of function options in the first detail interface being greater than a number of function options in the first information display area (“the full scale image 408-1 includes one or more photos, such as photos 410-1 and 410-2” Matas paragraph 0090-0091; it would be a design choice for displaying function options in place of the stories).
Matas does not appear to expressly teach determining, in response to detecting a first sliding operation, a first information display area corresponding to the first sliding operation, the first information display area being used for displaying a function option.
Yeh teaches determining, in response to detecting a first sliding operation, a first information display area corresponding to the first sliding operation, the first information display area being used for displaying a function option (“when the preset sliding operation is the touch operation sliding on the touch screen 13 from top to bottom, a display location of the preset information interface can be a top area of the touch screen 13, a width of the preset information interface can be 1/2 or 1/4 or the same width of the touch screen 13, and a length of the preset information interface can be 1/2 or 1/4 or the same length of the touch screen 13” Yeh paragraph 0016);
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Matas to comprise determining, in response to detecting a first sliding operation, a first information display area corresponding to the first sliding operation, the first information display area being used for displaying a function option. One would have been motivated to make such a combination to allow a user execute a shortcut function, so as to simplify the user operation and thus improve the efficiency and user convenience.

With regard to claim 3, Matas teaches the method according to claim 1, Matas further teaches wherein the determining, in response to detecting the sliding operation in the region within the specified interface, the target information display area corresponding to the sliding operation, and displaying the detail interface associated with the target information display area, comprises:
displaying a second detail interface associated with the second information display area, the dynamic information in the second detail interface being more than the dynamic information in the second information display area (“the full scale image 408-1 includes one or more photos, such as photos 410-1 and 410-2” Matas paragraph 0090-0091; examiner note that stories are dynamic information).
Yeh teaches determining, in response to detecting a second sliding operation, a second information display area corresponding to the second sliding operation, the second information display area being used for displaying dynamic information (“when the preset sliding operation is the touch operation sliding on the touch screen 13 from top to bottom, a display location of the preset information interface can be a top area of the touch screen 13, a width of the preset information interface can be 1/2 or 1/4 or the same width of the touch screen 13, and a length of the preset information interface can be 1/2 or 1/4 or the same length of the touch screen 13. When the preset sliding operation is the touch operation sliding on the touch screen 13 from left to right, the display location of the preset information interface can be a left area of the touch screen 13, the width of the preset information interface can be 1/2 or 1/4 or the same width of the touch screen 13, and the length of the preset information interface can be 1/2 or 1/4 or the same length of the touch screen 13.” Yeh paragraph 0016; see paragraph 0036 social network service is updated with information derived from the client devices 104-1, 104-2… 104-n, accordingly the stories are dynamic information).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Matas to comprise determining, in response to detecting a second sliding operation, a second information display area corresponding to the second sliding operation, the second information display area being used for displaying dynamic information. One would have 

With regard to claim 5, Matas teaches the method according to claim 1, and Matas does not appear to expressly teach wherein the method further comprises: 
displaying the search area on the specified interface in a floating way.
Brydon teaches displaying the search area on the specified interface in a floating way (Brydon Fig. 1, search field 112 is displayed on the interface in a floating way)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jin to comprise displaying the search area on the specified interface in a floating way. One would have been motivated to make such a combination in order to provide a search tool without affecting other display areas of the user interface.

With regard to claim 7, the device claim corresponds to the method claim 1, respectively, and therefore is rejected with the same rationale.

With regard to claim 8, the device claim corresponds to the method claim 2, respectively, and therefore is rejected with the same rationale.

With regard to claim 9, the device claim corresponds to the method claim 3, respectively, and therefore is rejected with the same rationale.

With regard to claim 11, the device claim corresponds to the method claim 5, respectively, and therefore is rejected with the same rationale.

With regard to claim 13, the medium claim corresponds to the method claim 1, respectively, and therefore is rejected with the same rationale.

With regard to claim 14, the medium claim corresponds to the method claim 2, respectively, and therefore is rejected with the same rationale.

With regard to claim 15, the medium claim corresponds to the method claim 3, respectively, and therefore is rejected with the same rationale.

With regard to claim 17, the medium claim corresponds to the method claim 5, respectively, and therefore is rejected with the same rationale.

Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matas in view of Yeh,  Brydon et al, Fan et al. and Lamiraux et al. (US 2008/0168349 A1, hereinafter Lamiraux).

With regard to claim 4, the limitations are addressed above and Matas does not appear to expressly teach the method further comprising:
or
displaying the specified interface in response to detecting a confirmation operation corresponding to a return option, the return option being comprised in the detail interface .
Lamiraux teaches displaying the specified interface in response to detecting a confirmation operation corresponding to a return option, the return option being comprised in the detail interface (Lamiraux [0415] Cancel icon 3540 that when activated (e.g., by a finger tap on the icon) returns the device to the previous user interface (e.g. UI 3500D, FIG. 19D)”).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Matas to comprise displaying the specified interface in response to detecting a confirmation operation corresponding to a return option, the return option being comprised in the detail interface. One would have been motivated to make such a combination in order to provide user-friendly interface.

With regard to claim 10, the device claim corresponds to the method claim 4, respectively, and therefore is rejected with the same rationale

With regard to claim 16, the medium claim corresponds to the method claim 4, respectively, and therefore is rejected with the same rationale.


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicants’ amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493.  The examiner can normally be reached on Monday-Friday 9:00 AM-5:00 PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171